internal_revenue_service number info release date index number ------------------------------------------------- ---------------------------- ----------------------------- ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-109653-05 date date dear ---------------------------- this letter responds to your inquiry dated date requesting relief for a late s_corporation_election to be effective as of date pursuant to revproc_2003_43 if the entity seeking the election has not filed a tax_return for the first taxable_year of the intended election under subchapter_s the entity may request relief for the late election by filing with the applicable service_center the properly completed election form the election form must be filed within months of the original due_date of the intended election but in no event later than months after the due_date of the tax_return excluding extensions of the entity for the first year in which the election was intended and must state at the top of the document filed pursuant to revproc_2003_43 attached to the election form must be a statement establishing either reasonable_cause for the failure_to_file the election under subchapter timely or an explanation establishing that the failure_to_file timely was inadvertent your application_for relief and form_2553 should be sent to internal_revenue_service cincinnati service_center attn entity control cincinnati oh incidentally the irs has developed two compact discs cds to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling an online classroom is available at www irs gov businesses small genin-109653-05 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office a t sincerely s dianna k miosi dianna k miosi branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of form_2553 revproc_2003_43
